DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Response to Amendment


The amendment filed 12/16/2020 has been entered. Applicant has amended claims 2 and 7 to improve form and clarity. Claims 1, 3, 8, 11, 14, and 16-29 remain cancelled. Claims 2, 4-7, 9-10, 12-13, and 15 are currently pending in the instant application. 
Response to Arguments


Applicant’s arguments, see pages 9-12, filed 06/30/2020, with respect to the rejection(s) of claims 2 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view Chaoxiong (CN 106649574A). Chaoxiong teaches determining geographical location information of the first user providing the business data as seen the current rejection of claims 2 and 9. The other limitations are rejected as seen in the previous action. Examiner notes that Chaoxiong (CN 106649574A) was cited, but not relied on for rejection purposes in the Office Action mailed 10/16/2020, please see the previous office action for the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsblom et al (US 2015/0186944) in view of Takahagi et al (US 2017/0182413) and Chaoxiong (CN 106649574A).
Regarding claim 2, Forsblom teaches a data storage method, comprising: receiving first motion data (paragraph 0043 - The present disclosure contemplates the invocation of advertisements in response to various motion/gesture inputs applied to the mobile communications device 10 by the user) and business data (paragraph 0051 & 0052 - Another possible advertisement invocation instruction 70 may prompt the user to input a facial gesture (e.g., a smile) that is captured by the camera 36; paragraph 0042 - being in a location with a particular type of weather reported, and so forth, can invoke the display of the advertisement overlay 64); and establishing an association relationship between the first motion data and the business data and storing the association relationship (paragraph 0046 - This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70. In further detail, the set of predefined values is understood to include data that would be measured by the accelerometer 46, and is known to be correlated to the user walking with the mobile communications device 10. Within a predetermined threshold of such data, if the set of quantified values translated from the second external input as measured by the same accelerometer 46 is matching, then it is determined that the user was walking).  
Forsblom does not explicitly teach determining geographical location information of the first user providing the business data; and establishing association relationships among the first motion data, the business data, and the geographical location information, and storing the association relationships.
	Takahagi teaches business data sent by a first user, the first user being a user providing the business data (Figure 29 & paragraph 0222 - FIG. 29 is a sequence diagram illustrating a specific example of the advertisement data registration process. In the following example, it is assumed that the advertiser has acquired, by using the gesture detection device 10, gesture data corresponding to a gesture of making a toy bike travel).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom, as seen above, to include business data sent by a first user, the first user being a user providing the business data as taught by Takahagi. It would be advantageous to make the combination to demand for distributing an advertisement of a certain article or a service through such an easy playing activity, to obtain advertisement income as taught by Takahagi (paragraph 0012).
Chaoxiong teaches determining geographical location information of the first user providing the business data (paragraph 0059-0072 - Determining a merchant corresponding to the current location of the electronic device based on the location information of the current location of the electronic device); and establishing association relationships among the first motion data, the business data, and the geographical location information, and storing the association relationships (paragraph 0065-0072 - B, judging whether or not the preset gesture control command is received; and if the preset gesture control command is received, it is confirmed that the merchant information acquisition function of the electronic device is triggered… the correspondence relationship between the location and the merchant may be stored in advance in the electronic device, each merchant corresponding to a certain area range, and may be located from the position according to the location information of the current location of the electronic device).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom in view of Takahagi, as seen above, to include determining geographical location information of the first user providing the business data; and establishing association relationships among the first motion data, the business data, and the geographical location information, and storing the association relationships as taught by Chaoxiong. It would be advantageous to make the combination so users can easily search for the specified area of business information and view as taught by Chaoxiong (paragraph 0004).
Regarding claim 4, Forsblom wherein the receiving the first motion data sent by the first user comprises: receiving motion description information sent by the first user (paragraph 0048 - FIG. 10 illustrates the advertisement invocation instructions 70 directing the user to begin running. By way of the user so running with the mobile communications device 10 as shown in FIG. 11, another motion 78 is imparted. The set of quantified values may have a greater magnitude than the walking motion 72, but similarly defined by measurements read from the accelerometer 46); and determining, from pre-stored pieces of motion data, motion data corresponding to the motion description information as the received first motion data (paragraph 0048 - Again, these readings can be compared to predefined values that are known to correlate to a running motion. When there is a match, the advertisement 76 can be displayed as described above).  
	
Regarding claim 5, Forsblom teaches wherein the business data includes text, a picture, or a uniform resource locator URL (paragraph 0046 - FIG. 9, the method for presenting advertisements continues with a step 212 of displaying an advertisement 76 within the advertisement overlay 64).  

Regarding claim 6, Forsblom teaches wherein the establishing association relationships among the first motion data, the business data, and the geographical location information comprises: determining, from stored geographical location information stored on the server associated with business data, one or more pieces of adjacent location information a distance between each of the one or more pieces of adjacent location information the geographical location information of the first user being within a specified distance range (paragraph 0042 - Upon receiving a signal from an indoor positioning system transmitter by virtue of the mobile communications device 10 being brought in proximity thereto where such reception becomes possible, it is evaluated as such. In this case, the first external input could be the receipt of the beacon signal. Similarly, establishing a network link over particular wireless local area networks, being in a particular location as detected by the location module 40); determining, in motion data respectively associated with the pieces of adjacent location information, whether there is motion data a similarity of which to the first motion data exceeds a threshold (paragraph 0046 - Within a predetermined threshold of such data, if the set of quantified values translated from the second external input as measured by the same accelerometer 46 is matching, then it is determined that the user was walking. Various algorithms to determine such matches are known in the art, and any one can be substituted without departing from the scope of the present disclosure); if it is determined that there is the motion data, notifying the first user to change the first motion data (Figure 6, 70, Figure 8, 66 & 74, and FIG. 8 depicts one such exemplary progress indicator 74 that also instructs the user to "keep going." With each step that is detected, another animation effect may be applied to the transition graphic 66 that indicates the same to the user. The progress indicator 74 is updated during the step of receiving the second external input); and if it is determined that there is not the motion data, establishing the association relationships among the first motion data, the business data, and the geographical location information (paragraph 0046 - With additional reference to FIG. 9, the method for presenting advertisements continues with a step 212 of displaying an advertisement 76 within the advertisement overlay 64. This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70).  

Regarding claim 7, Forsblom teaches a data storage method, comprising: collecting, by a first terminal, first motion data of a first user (paragraph 0043 - The present disclosure contemplates the invocation of advertisements in response to various motion/gesture inputs applied to the mobile communications device 10 by the user) and determining business data (paragraph 0051 & 0052 - Another possible advertisement invocation instruction 70 may prompt the user to input a facial gesture (e.g., a smile) that is captured by the camera 36; paragraph 0042 - being in a location with a particular type of weather reported, and so forth, can invoke the display of the advertisement overlay 64); and-4-PATENT Attorney Docket No. 15009.0015-01000sending the first motion data and the business data to a server, so that the server establishes an association relationship between the first motion data and the business data and stores the association relationship (paragraph 0046 - This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70. In further detail, the set of predefined values is understood to include data that would be measured by the accelerometer 46, and is known to be correlated to the user walking with the mobile communications device 10. Within a predetermined threshold of such data, if the set of quantified values translated from the second external input as measured by the same accelerometer 46 is matching, then it is determined that the user was walking).  
Forsblom further teaches wherein the sending the first motion data and the business data to a server comprises: collecting geographical location information of the first terminal (paragraph 0035 - Accordingly, the mobile communications device 10 includes a location module 40, which may be a Global Positioning System (GPS) receiver that is connected to a separate antenna 42 and generates coordinates data of the current location as extrapolated from signals received from the network of GPS satellites); and sending the geographical location information of the first terminal, the first motion data and the business data to the server, so that the server establishes association relationships among the first motion data, the business data and the geographical location information and stores the association relationships (paragraph 0042 - Upon receiving a signal from an indoor positioning system transmitter by virtue of the mobile communications device 10 being brought in proximity thereto where such reception becomes possible, it is evaluated as such. In this case, the first external input could be the receipt of the beacon signal. Similarly, establishing a network link over particular wireless local area networks, being in a particular location as detected by the location module 40, being in a location with a particular type of weather reported, and so forth, can invoke the display of the advertisement overlay 64).  
Takahagi teaches business data sent by a first user, the first user being a user providing the business data (Figure 29 & paragraph 0222 - FIG. 29 is a sequence diagram illustrating a specific example of the advertisement data registration process. In the following example, it is assumed that the advertiser has acquired, by using the gesture detection device 10, gesture data corresponding to a gesture of making a toy bike travel).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom, as seen above, to include business data sent by a first user, the first user being a user providing the business data as taught by Takahagi. It would be advantageous to make the combination to demand for distributing an advertisement of a certain article or a service through such an easy playing activity, to obtain advertisement income as taught by Takahagi (paragraph 0012).








Claims 9-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsblom et al (US 2015/0186944) in view of Takahagi et al (US 2015/0123897) Takahagi et al (US 2017/0182413), and Chaoxiong (CN 106649574A).

Regarding claim 9, Forsblom teaches a data calling method, comprising: returning, to the user, business data associated with the determined first motion data (paragraph 0046 - With additional reference to FIG. 9, the method for presenting advertisements continues with a step 212 of displaying an advertisement 76 within the advertisement overlay 64. This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70). Forsblom does not explicitly teach the other limitations.
Takahagi ‘897 teaches receiving second motion data sent by a second user (paragraph 0013 - an obtainment unit configured to obtain second gesture data representing the gesture of the user; a transmission unit configured to transmit the second gesture data to the mobile communication terminal); determining first motion data that matches the second motion data (paragraph 0013 - a determination unit configured to determine whether the gesture defined by the first gesture data and the gesture represented by the second gesture data transmitted by the transmission unit are the same gesture) and the presence of the second user (when the system determines the 2nd gesture does not match the 1st gesture, a different user is present, implicitly taught in paragraph 0128). wherein the determining the first motion data that matches the second motion data comprises: determining first motion data that matches the second motion data (paragraph 0013 - a determination unit configured to determine whether the gesture defined by the first gesture data and the gesture represented by the second gesture data transmitted by the transmission unit are the same gesture) and the presence of the second user (when the system determines the 2nd gesture does not match the 1st gesture, a different user is present, implicitly taught in paragraph 0128).
nd motion data and the presence of the second user, as taught by Takahagi ‘897. It would be advantageous to make the combination so data output and storage is more efficient by not having multiple copies of the same gesture stored as taught by Takahagi ‘897 in the cited sections.
	Takahagi ‘413 teaches business data sent by a first user, the first user being a user providing the business data (Figure 29 & paragraph 0222 - FIG. 29 is a sequence diagram illustrating a specific example of the advertisement data registration process. In the following example, it is assumed that the advertiser has acquired, by using the gesture detection device 10, gesture data corresponding to a gesture of making a toy bike travel).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom in view of Takahagi ‘897, as seen above, to include business data sent by a first user, the first user being a user providing the business data as taught by Takahagi ‘413. It would be advantageous to make the combination to demand for distributing an advertisement of a certain article or a service through such an easy playing activity, to obtain advertisement income as taught by Takahagi ‘413(paragraph 0012).
Chaoxiong teaches determining geographical location information of the user paragraph 0059-0072 - Determining a merchant corresponding to the current location of the electronic device based on the location information of the current location of the electronic device); determining, from stored geographical location information respectively associated with pieces of first motion data, geographical location information from which a distance to the geographical location information of the user falls within a specified distance range as one or more pieces of adjacent location information ((paragraph 0065-0072 - B, judging whether or not the preset gesture control command is received; and if the preset gesture control command is received, it is confirmed that the merchant information acquisition function of the electronic device is triggered… the correspondence relationship between the location and the merchant may be stored in advance in the electronic device, each merchant corresponding to a certain area range, and may be located from the position according to the location information of the current location of the electronic device).  ); and respectively associated with the pieces of adjacent location information ((paragraph 0065-0072 - B, judging whether or not the preset gesture control command is received; and if the preset gesture control command is received, it is confirmed that the merchant information acquisition function of the electronic device is triggered… the correspondence relationship between the location and the merchant may be stored in advance in the electronic device, each merchant corresponding to a certain area range, and may be located from the position according to the location information of the current location of the electronic device). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom in view of Takahagi, as seen above, to include determining geographical location information of the first user providing the business data; and establishing association relationships among the first motion data, the business data, and the geographical location information, and storing the association relationships as taught by Chaoxiong. It would be advantageous to make the combination so users can easily search for the specified area of business information and view as taught by Chaoxiong (paragraph 0004).

Regarding claim 10, Forsblom does not explicitly teach wherein the determining the first motion data that matches the second motion data comprises: for every piece of stored first motion data, performing a similarity calculation between the first motion data and the second motion data to determine whether a similarity is higher than a preset threshold;-5-PATENT Attorney Docket No. 15009.0015-01000if it is determined that the similarity is higher than the preset threshold, determining that the first motion data matches the second motion data; and if it is determined that the similarity is not higher than the preset threshold, determining that the first motion data does not match the second motion data.  
Takahagi ‘897 teaches wherein the determining the first motion data that matches the second motion data comprises: for every piece of stored first motion data, performing a similarity calculation between the first motion data and the second motion data to determine whether a similarity is higher than a preset threshold (Figures 18A-B & 19A-B, paragraph 0153 Then, the threshold comparison unit 255 compares maximum values in the axis directions with the thresholds A, B, and C, respectively (Step S608). Here, assume that the maximum value in X axis direction of the acceleration data is greater than the threshold A) ;-5-PATENT Attorney Docket No. 15009.0015-01000if it is determined that the similarity is higher than the preset threshold, determining that the first motion data matches the second motion data (paragraph 0153 - The threshold comparison unit 255 transfers the comparison result (X>A) to the result output unit 256 (Step S609)); and if it is determined that the similarity is not higher than the preset threshold (paragraph 0153 - and the maximum values in Y and Z axis directions of the acceleration data is less than the thresholds B and C, respectively), determining that the first motion data does not match the second motion data (FIG 18A-B, outputs different file when the Y > threshold B, therefore not matching the same gesture).  


Regarding claim 12, Forsblom teaches wherein the returning, to the user, the business data associated with the matched first motion data comprises: when multiple pieces of first motion data that match the second motion data are determined, sending, to the user, data IDs of business data associated with the determined pieces of first motion data (paragraph 0046 - With additional reference to FIG. 9, the method for presenting advertisements continues with a step 212 of displaying an advertisement 76 within the advertisement overlay 64. This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70).  
Forsblom does not explicitly teach the other limitations.
according to a data ID selected by the second user, returning data associated with the data ID selected by the second user (Figure 27E-F, paragraph 0218 - Having completed the setting of the reference direction, the mobile communication terminal 20 displays a message to prompt the user to start experiencing a performance of the imaginary drum set as illustrated in FIG. 27F. If the "OK" button 2706 is tapped on the display screen illustrated in FIG. 27F, the preprocess ends, and a performance process starts as will be described below) and the presence of the second user (similar reasoning as seen in the rejection of claim 9).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom, as seen above, to include, de according to a data ID selected by the second user, returning data associated with the data ID selected by the second user and the presence of the second user as taught by Takahagi. It would be advantageous to make the combination so data output and storage is more efficient by not having multiple copies of the same gesture stored as taught by Takahagi in the cited sections. 

Regarding claim 13, Forsblom teaches data calling method, comprising: receiving business data returned by the server(paragraph 0046 - With additional reference to FIG. 9, the method for presenting advertisements continues with a step 212 of displaying an advertisement 76 within the advertisement overlay 64. This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70).  Forsblom teach collecting geographical location information of the terminal (paragraph 0035 - Accordingly, the mobile communications device 10 includes a location module 40, which may be a Global Positioning System (GPS) receiver that is connected to a separate antenna 42 and generates coordinates data of the current location as extrapolated from signals received from the network of GPS satellites); and sending the geographical location information and the second motion data to the server so that the server determines geographical location information from which a distance to the geographical location information of the terminal falls within a specified distance range as one or more pieces of adjacent location information (paragraph 0042 - Upon receiving a signal from an indoor positioning system transmitter by virtue of the mobile communications device 10 being brought in proximity thereto where such reception becomes possible, it is evaluated as such. In this case, the first external input could be the receipt of the beacon signal. Similarly, establishing a network link over particular wireless local area networks, being in a particular location as detected by the location module 40, being in a location with a particular type of weather reported, and so forth, can invoke the display of the advertisement overlay 64), and associated with the pieces of adjacent location information (paragraph 0035 and 0042)
Forsblom does not explicitly teach the other limitations. 
Takahagi ‘897 teaches collecting, by a second terminal, second motion data of a second user; sending the second motion data to a server (paragraph 0013 - an obtainment unit configured to obtain second gesture data representing the gesture of the user; a transmission unit configured to transmit the second gesture data to the mobile communication terminal) associated with first motion data that matches the second motion data (paragraph 0013 - a determination unit configured to determine whether the gesture defined by the first gesture data and the gesture represented by the second gesture data transmitted by the transmission unit are the same gesture) and the presence of the second user (when the system determines the 2nd gesture does not match the 1st gesture, a different user is present, implicitly taught in paragraph 0128). wherein the sending the second motion data to the server comprises: determines, the first motion data that matches the second motion data (paragraph 0013 - a determination unit configured to determine whether the gesture defined by the first gesture data and the gesture represented by the second gesture data transmitted by the transmission unit are the same gesture) and the presence of the second terminal (when the system determines the 2nd gesture does not match the 1st gesture, a different user is present, implicitly taught in paragraph 0128).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom, as seen above, to include collecting second motion data sent by a second user, determining the first motion data matches the 2nd motion data and the presence of the second user as taught by Takahagi ‘897. It would be advantageous to make the combination so data output and storage is more efficient by not having multiple copies of the same gesture stored as taught by Takahagi in the cited sections.
Takahagi ‘413 teaches business data sent by a first user, the first user being a user providing the business data (Figure 29 & paragraph 0222 - FIG. 29 is a sequence diagram illustrating a specific example of the advertisement data registration process. In the following example, it is assumed that the advertiser has acquired, by using the gesture detection device 10, gesture data corresponding to a gesture of making a toy bike travel).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom in view of Takahagi ‘897, as seen above, to include business data sent by a first user, the first user being a user providing the business data as taught by Takahagi ‘413. It would be advantageous to make the combination to (paragraph 0012).

Regarding claim 15, Forsblom teaches wherein the receiving the business data returned by the server and associated with the first motion data that matches the second motion data comprises: when receiving multiple data IDs returned by the server and corresponding to business data associated with the first motion data that matches the second motion data (paragraph 0046 - With additional reference to FIG. 9, the method for presenting advertisements continues with a step 212 of displaying an advertisement 76 within the advertisement overlay 64. This step takes place in response to a substantial match between the set of quantified values translated from the received second external input, e.g., the motion 72, to a set of predefined values corresponding to the advertisement invocation instruction 70).  
Forsblom does not explicitly teach the other limitations.
Takahagi teaches returning, to the server, a data ID selected by the second user; and -7-PATENTAttorney Docket No. 15009.0015-01000receiving data determined by the server according to the data ID selected by the second user (Figure 27E-F, paragraph 0218 - Having completed the setting of the reference direction, the mobile communication terminal 20 displays a message to prompt the user to start experiencing a performance of the imaginary drum set as illustrated in FIG. 27F. If the "OK" button 2706 is tapped on the display screen illustrated in FIG. 27F, the preprocess ends, and a performance process starts as will be described below) and the presence of the second user (similar to rejection of claim 14).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Forsblom, as seen above, to include, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0273558 teaches limitations concerning the geographical locations seen in claims 2 and 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166